BURNETT, Judge,
specially concurring.
Although I join the Court in upholding the magistrate’s dismissal of Sivak’s petition, I do so for reasons different from those stated in today’s opinion. Sivak captioned his petition as one for “habeas corpus.” However, the facts alleged and the relief sought disclose that the pleading actually was a hybrid form of civil complaint. Cf. Archer v. Shields Lumber Co., 91 Idaho 861, 867, 434 P.2d 79, 85 (1967) (pleading is interpreted by its contents rather than by its caption). Upon his allegation of illegal confinement, Sivak sought damages, release from custody, and punishment of the “parties responsible for the illegal incarceration.” By summarily denying all *129relief, the magistrate acted as though he were rendering a judgment on the pleadings under I.R.C.P. 12(c). Such a judgment would be appropriate if, but only if, the pleadings failed to disclose a material issue. E.g., Cedarholm v. State Farm Mutual Insurance Companies, 81 Idaho 136, 338 P.2d 93 (1959).
In this case my colleagues hold, in essence, that Sivak’s petition presents no material issue because it is moot. I agree that the petition is moot with respect to Sivak’s request for release from custody. By the time the petition was filed, Sivak had been re-sentenced. The validity of the new sentence was not challenged in the petition. However, the Court goes on to address the underlying question presented by the petition — whether the Board of Correction has statutory authority to confine a person who has been convicted but whose sentence has been set aside due to a procedural irregularity. The Court acknowledges that I.C. § 20-101 does not expressly provide such authority. In light of this acknowledgement, the petition could not be deemed moot as to Sivak’s claim for compensation or as to his request that correctional officials be punished for his “illegal incarceration.” Neither do I read Sivak’s pro se brief on appeal as excluding those issues.
Although the punishment and compensation requests are not moot, I think they otherwise fail to frame material issues. I would simply hold, as did the district court, that the request for punishment of correctional officials was frivolous. I am unaware of any legal foundation for such a request. However, the claim for compensation requires closer examination. The magistrate denied this claim by holding, in reliance on I.C. § 18-310, that an inmate has no right to bring a civil action. This statute exemplifies what is commonly called a “civil death” law. I find no decision of our Supreme Court holding that the statute applies to a civil action brought by an inmate who seeks compensation for improper confinement. Courts in other jurisdictions appear to be divided upon whether “civil death” laws apply to such actions. Annot., Criminal’s Right to Prosecute Civil Action, 74 A.L.R.3d 680 (1976).
Nevertheless, I think it was unnecessary for the magistrate to address that issue in this case. Sivak did not deny that he had been adjudicated guilty of a capital crime. A person so convicted is not entitled to liberty pending the entry of a valid sentence. See I.C. §§ 19-2802, 19-2903; I.C.R. 38(b). Consequently, even if Sivak had not been confined at a facility operated by the Board of Correction, he would have been confined at a county jail. His petition fails to allege how he was personally and meaningfully damaged by confinement at one place rather than the other. Consequently, no material issue as to compensation has been established.
In sum, Sivak’s petition is fatally flawed — not for reasons stated by the magistrate or for mootness alone as asserted by the Court today, but more broadly because it fails to establish a material issue. On this basis I concur in the result reached by my colleagues and by the courts below.